UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA                                               :
                                                                       :
                  -v-                                                  :    19-CR-318-1 (JMF)
                                                                       :
CYRIL ASHU,                                                            :          ORDER
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        Defendant’s application for bail is GRANTED on consent. See ECF No. 89. In

particular, the Court determines that, in light of the dire circumstances presented by COVID-19,

Defendant’s “temporary release” to the “custody of” an “appropriate person” is “necessary” for a

“compelling reason.” See 18 U.S.C. § 3142(i). After conferring with Pretrial Services, the Court

imposes the following bail conditions:

                $250,000 personal recognizance bond, co-signed by Mr. Ashu’s wife and three
                 additional financially responsible persons;

                Pre-Trial Services supervision as directed in the Northern District of Georgia;

                Mr. Ashu’s residence will be approved in advance by Pre-Trial Services, and
                 home incarceration at that residence will be enforced by location monitoring
                 technology to be determined by Pre-Trial Services;

                Mr. Ashu is permitted to self-install the location monitoring equipment selected
                 by Pre-Trial Services under the direction and instruction of Pre-Trial Services;

                Mr. Ashu must purchase or obtain an iPhone with FaceTime capabilities within
                 two weeks of his release for remote/virtual monitoring by Pre-Trial Services;

                Mr. Ashu’s travel will be restricted to the district of supervision and the Southern
                 and Eastern Districts of New York, as well as any necessary points in between;

                Mr. Ashu will surrender any personal travel documents not already in the
                 possession of Pre-Trial Services and make no new applications for travel
                 documents;
              Mr. Ashu’s wife and minor child will surrender any travel documents and make
               no new applications for travel documents;

              Mr. Ashu will not possess the personally identifying information of any other
               person, with the exception of the personally identifying information of his wife
               and minor child;

              Mr. Ashu will not communicate with his co-defendants or witnesses in this action,
               except in the presence of counsel; and

              Mr. Ashu will comply with all other standard conditions of supervised release
               (e.g., shall not commit other crimes, possess a firearm, etc.).

              Mr. Ashu can be released on his own signature, with all other conditions to be
               satisfied within two weeks of his release.

The Government shall immediately make arrangements for Mr. Ashu, his wife, and the three

additional financially responsible persons to sign the bond (ideally by telephone or in some other

manner that does not require Mr. Ashu’s production to the courthouse) and for Mr. Ashu to be

released. Defense counsel shall promptly make arrangements, with the Government’s

cooperation, to transport Mr. Ashu to his residence in Georgia.

       Defendant shall surrender to the U.S. Marshals at 500 Pearl Street by 2 p.m. on

June 1, 2020, unless the Court finds prior to that date — pursuant to a letter motion filed

by Defendant — that “compelling” reasons still exist to extend the Defendant’s release.

       The Clerk of Court is directed to terminate ECF No. 89.

       SO ORDERED.


Dated: March 31, 2020                             __________________________________
       New York, New York                                  JESSE M. FURMAN
                                                         United States District Judge
